Title: To George Washington from Francis Gurney, 27 February 1797
From: Gurney, Francis
To: Washington, George


                        
                            
                                27 February 1797
                            
                        
                        The Select Council of the City of Philadelphia, deeply impressed with gratitude
                            for the distinguished Services you have rendered your Country, beg leave to express their
                            entire approbation of your Administration, their regret at your retirement from the station of
                            Chief Magistrate, and their wishes for your future happiness.
                        We cannot describe the emotions which a review of your public and private Life
                            excite in the breasts of your fellow Citizens—We therefore forbear the attempt—May the
                            great example it has furnished be imitated, and may the excellent advice you have lately
                            imparted be observed; under their influence the first wish of your heart will be
                            accomplished and these United States long continue a free, enlightened and happy nation.
                        
                            Frans Gurney President
                            
                        
                    